Filed 2/18/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 27







State of North Dakota, 		Plaintiff and Appellee



v.



Ryan Lee Stensaker, 		Defendant and Appellant







Nos. 20150164 & 20150165







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED AND REMANDED.



Per Curiam.



Nathan K. Madden, Assistant State’s Attorney, Williams County State’s Attorney Office, P.O. Box 2047, Williston, ND 58802, for plaintiff and appellee.



Mark T. Blumer, P.O. Box 7340, Fargo, ND 58106, for defendant and appellant.

State v. Stensaker

Nos. 20150164 & 20150165



Per Curiam.

[¶1]	Ryan Stensaker appeals after a jury found him guilty of murder and two counts of possession of a firearm by a convicted felon.  He argues the evidence presented at trial is insufficient to sustain the guilty verdicts; he asserts his convictions were improper because they were based entirely on circumstantial evidence.  “A conviction may be justified on circumstantial evidence alone if the circumstantial evidence has such probative force as to enable the trier of fact to find the defendant guilty beyond a reasonable doubt.  A verdict based on circumstantial evidence carries the same presumption of correctness as other verdicts.”  
State v. Nakvinda
, 2011 ND 217, ¶ 17, 807 N.W.2d 204 (citation omitted) (upholding murder conviction).  
See also
 
State v. Olson
, 290 N.W.2d 664, 670-71 (N.D. 1980) (circumstantial evidence alone may justify a conviction; murder conviction upheld).  We summarily affirm the conviction under N.D.R.App.P. 35.1(a)(3), and we remand the case to correct a clerical error.  The judgment improperly states Stensaker was convicted of conspiracy to commit murder.

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom